Title: To Thomas Jefferson from Michael Walton, 12 July 1808
From: Walton, Michael
To: Jefferson, Thomas


                  
                     Sir.
                     Balte. 12th. July 1808
                  
                  My Letters I hope will not prove troublesome, as am induced to address you this from the best motive—because I think it a duty, every good Citizen owes to his Govt. to aid it with his information, at this momentous crisis—I shall be concise & leave you to draw your own conclusions—
                  During my last residence in Paris, I dined with the heads of the Jacobin alias Roberspierrean Faction; the Wine passed freely & each, after a short time, felt himself at liberty & was entirely off his guard—
                  After entering at large on the situation of the Continent, & the events that were likely to take place in Europe, (the whole of which they correctly foretold) one of them addressed himself particularly to me as follows. “Your Country (meaning America) will also undergo a change; Buonaparte has resolved your downfall—France will be at War with you, England apparently at Peace, but, in secret, will aid France to overturn your Govt.” The dismemberment of the Union he particularly dwelt upon—
                  I argued strongly on the impossibility & pointed out the relative Interests of both Countries; but he & several others answered “that as long as this Republican form of Govt. continued, Europe wou’d not be free from convulsions.” I asked him if Pitt had ever made such a proposal during his influence? he gave me to understand, that overtures had been made—
                  Tis my opinion, a certain faction in this Country will succeed, unless, by your wisdom, you can entirely change the manners & customs of the Americans which will not be difficult: they are too interested for Republicans—Money appears to be their God—There is a want of Anno Patria—May Providence direct your steps & Liberty reign triumphant
                  
                     Michl. Walton
                     
                  
               